Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 17, 2022

The Court of Appeals hereby passes the following order:

A22A0020. MATTHEW CERCY v. THE STATE.

      In July 2020, Matthew Cercy, who previously pled guilty to multiple crimes
including rape and aggravated sodomy, filed a pro se motion for out-of-time appeal,
asserting that his plea counsel’s ineffectiveness deprived him of a direct appeal.
Following a hearing, the trial court denied Cercy’s motion for out-of-time appeal, and
this appeal followed.
      We are constrained to find that we cannot consider the merits of Cercy’s
appeal. In Cook v. State, __ Ga. __ (870 SE2d 758) (2022), the Supreme Court of
Georgia eliminated the judicially created out-of-time appeal procedure, concluding
that a trial court is “without jurisdiction to decide [a] motion for out-of-time appeal”
on the merits because “there was and is no legal authority for motions for out-of-time
appeal in trial courts.” Id. at ___ (5). This holding applies to “all cases that are
currently on direct review or otherwise not yet final.” Id. Moreover, “pending and
future motions for out-of-time appeals in trial courts should be dismissed, and trial
court orders that have decided such motions on the merits . . . should be vacated if
direct review of the case remains pending or if the case is otherwise not final.” Id. at
___ (4).
      As required by Cook, therefore, the trial court’s order denying Cercy’s motion
for out-of-time appeal is hereby VACATED, and this case is REMANDED for entry
of an order dismissing the motion. If Cercy believes that he was unconstitutionally
deprived of his right to appeal, he may be able to petition for a writ of habeas corpus
to pursue relief for that claim, along with any other claims alleging deprivation of his
constitutional rights in the proceedings that resulted in his conviction. See OCGA §
9-14-41 et seq.; Cook, supra at ___ (5) (“Cook’s remedy, if any, lies in habeas
corpus.”). Cercy should be aware of the possible application of the restrictions that
apply to such habeas corpus filings, such as the time deadlines provided by OCGA
§ 9-14-42 (c) and the limitation on successive petitions provided by OCGA §
9-14-51.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/17/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.